                   Case 3:19-cv-01302-JPG-GCS Document 6-1 Filed 11/27/19 Page 1 of 1 Page ID #99

The Benefits of Consenting                                                                     Judge Reona J. Daly
 • Faster case resolution                                                                                  Magistrate Judge Reona J. Daly, a graduate
                                                                                                           of Illinois Wesleyan University and the
 • Firm early trial dates                                                                                  Southern Illinois University School of Law,
 • Avoiding duplication of effort                                                                          has been on the bench since 2016. Prior to
                                                                                                           going on the bench Judge Daly focused her
   associated with the standard                                                                 entire career on civil litigation. She previously worked
   pretrial referral and report &                                                               in Southern Illinois University’s Office of General
   recommendation process                                                                       Counsel, has extensive experience handling insurance
                                                                                                and medical malpractice cases, and was in the Illinois
 • Magistrate judges enable the                       Consent to a                              Attorney General’s Office, assigned to the General Law
   federal courts to manage                                                                     Bureau.
   increasing caseloads with limited                  United States
   resources,       particularly       in            Magistrate Judge                          Judge Mark A. Beatty
   situations where there is a                                                                              Magistrate Judge Mark A. Beatty, a graduate
                                            In accordance with 28 U.S.C. § 636(c), a                        of the University of Missouri and University
   shortage of district judges.             United States magistrate judge of this court                    of Dayton School of Law, joined the court in
 • The consent process facilitates          is available to conduct all proceedings in civil                2019. He previously worked as an Assistant
   the      “just,    speedy,        and    actions (including a jury or nonjury trial) and                 State’s Attorney in Madison County, Illinois
                                            to order the entry of a final judgment.            and served as a law clerk to U.S. District Judge G. Patrick
   inexpensive determination” of                                                               Murphy in the Southern District of Illinois. Judge Beatty
   civil cases. See Fed. R. Civ. P. 1.      The judgment may then be appealed                  then entered private practice where he focused on civil
                                            directly to the United States Court of             litigation and represented businesses of all sizes as well as
                                            Appeals for the Seventh Circuit, like any          individuals at all stages of litigation, including through
How to Consent                              judgment issued by a district judge.               trial.
                                            A magistrate judge may exercise this
Complete and file the Magistrate            authority only if all parties voluntarily
Judge Consent/Non-Consent Form. If          consent. You may consent to have your case
                                                                                               Judge Gilbert C. Sison
                                                                                                           Magistrate Judge Gilbert C. Sison, a graduate
all parties in the case consent, the        referred to a magistrate judge, or you may
                                                                                                           of    Louisiana    State     University   and
                                            withhold your consent without substantive
presiding district judge will issue an                                                                     Washington University School of Law, joined
                                            adverse consequences.                                          the court in 2019. After law school, he
order referring the case to a                                                                              worked in private practice where he focused
magistrate judge. It’s as simple, and                                                          on complex commercial and class action litigation. Judge
efficient, as that.                                For more information contact:               Sison also practiced criminal defense for nine years and
                                                    Meg Robertie, Clerk of Court               for the last three years was an Assistant United States
                                                          618-482-9106                         Attorney for the Eastern District of Missouri.
                                                  meg_robertie@ilsd.uscourts.gov
